Citation Nr: 1227357	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for dysthymia. 

2.  Entitlement to service connection for a chronic disabling sinus condition. 

3.  Entitlement to service connection for a chronic pulmonary disorder, claimed as due to asbestos exposure, or as secondary to a chronic disabling sinus condition. 

4.  Entitlement to service connection for a chronic sleep disorder, to include as secondary to a service-connected psychiatric disorder or a chronic disabling sinus condition. 

5.  Entitlement to service connection for an acquired psychiatric disorder other than dysthymia, claimed as anxiety, adjustment disorder, and posttraumatic stress disorder, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to January 1986 and from October 1988 to June 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006, May 2008, and October 2008, by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and an initial 10 percent evaluation for dysthymia, effective May 31, 2006, and denied his claims for service connection for a chronic disabling sinus condition, a chronic pulmonary disorder (claimed as due to asbestos exposure or as secondary to a chronic disabling sinus condition), a chronic sleep disorder (to include as secondary to a service-connected psychiatric disorder or a chronic disabling sinus condition), and an acquired psychiatric disorder other than dysthymia (claimed as anxiety, adjustment disorder, and posttraumatic stress disorder, to include as secondary to service-connected disabilities). 

The Veteran appeared and presented oral testimony in support of her claims at an RO hearing conducted in December 2007 and a videoconference hearing between the RO and the Board in May 2009.  Transcripts of both hearings have been obtained and associated with the Veteran's claims file.

In March 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND
The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The most recent VA examination in connection with the Veteran's service-connected dysthymia was conducted in August 2008, approximately four years ago.  The Veteran testified during her May 2009 hearing that her disability had worsened since that examination.  Specifically, she complained of poor interpersonal relationships with family members, including her son and father, impaired judgment with things like finances, depressed mood most of the time, suicidal ideation and intent, and impaired impulse control, with periods of violence, such as throwing things at work and punching holes in the doors at home.  She also testified that due to her psychiatric disorder, she found it difficult to go to work, and that she had missed a period of ten days at one time.  See May 2009 vidoeconference hearing transcript.
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's dysthymia.
Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that she has a chronic disabling sinus condition, related to her active military service.  

Service treatment records, including October 1988 and 1989 dental health questionnaires, show complaints of seasonal allergic rhinitis and regional year round hay fever.  She was also treated once for an episode of acute bronchitis in April 1988.  She complained of hay fever in January 1989.  In February 1989, she reported that she was "feeling lousy" and complained of hot and cold flashes and a stuffy nose.  She was diagnosed with an upper respiratory infection.  In December 1989, she complained of cold symptoms, including sinus problems and coughing.  She was diagnosed with a viral infection.  In her May 1990 report of medical history, the Veteran reported hay fever and recurrent sore throat during Naval service.  

Private treatment records from Family Practice Specialists show treatment for sinusitis in June 2006.  Private treatment records from the Fallbrook Family Health Center dated from January 2004 to May 2009 show a history of allergic rhinitis from early 2004 to 2009.  The records also show a diagnosis of sinusitis in December 2004 and complaints of nasal congestion and post-nasal drainage in February 2005.

The Veteran is competent to report current sinus problems and a continuity of symptoms since service.  Service treatment records show treatment for allergic rhinitis, upper respiratory infections, and viral infections with cold symptoms.  Current medical records show that the Veteran was treated for sinusitis in 2004 and 2006, and that she was given a current diagnosis of allergic rhinitis in 2009.  However, contemporaneous evidence of a sinus condition in the years following service is not of record.  

Accordingly, an examination and opinion are needed to determine the nature and etiology of any currently demonstrated sinus condition.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran also contends that she has a current pulmonary disorder as a result of exposure to asbestos during her active military service.  Specifically, she claims that while serving as a technician aboard the USS Frank Cable AS 40, she was regularly exposed to asbestos while fixing pipes and valves.  See February 2007 notice of disagreement.  In the alternative, she contends that her current pulmonary disorder is secondary to her claimed chronic sinus condition, which as noted above, she believes is related to her active military service.

The Board acknowledges that the RO has conceded that the Veteran was likely exposed to asbestos during service based on her MOS of Hull Maintenance Technician.  See August 2007 statement of the case.  The Board also notes that, as discussed above, service treatment records show that she was noted to have an upper respiratory infection in February 1989.  She was also treated once for an episode of acute bronchitis in April 1988.  However, the Veteran was never diagnosed with a chronic pulmonary or respiratory disorder during active duty, and no pulmonary or respiratory disorder was noted at the time of her discharge.  

The Veteran was afforded a VA respiratory examination in August 2007.  The Veteran reported that she was undergoing treatment for alcoholism at the Independent Center when she experienced sudden onset of difficulty breathing, and consequently, was transferred to Lincoln General Hospital where she was treated for 3-4 days.  She reported that during her hospitalization, she was seen by a pulmonologist who informed her that she had spots on her lungs, which were confirmed by chest X-ray.  The Veteran indicated that she believed the spots on her lungs were caused by her exposure to asbestos in service.  The examiner diagnosed the Veteran with a mild obstructive lung defect, based on pulmonary function tests.  The examiner opined that the Veteran did not have a lung condition due to asbestos exposure during service because she had no evidence of pleural plaques or pleural thickening noted on chest X-ray.  The examiner also noted that granulomatous disease was common to many conditions and was not evidence of asbestosis.

The Veteran was afforded another VA respiratory diseases examination in August 2008.  The Veteran reported a 15-year history of asthma, and a history of bronchitis, with her last significant episode occurring in 2002 or 2003, during which time she was hospitalized.  The examiner diagnosed asthma, chronic obstructive pulmonary disease (COPD), and granulomatous lung disease, and opined that the Veteran's pulmonary condition was less likely as not (less than 50/50 probability) caused by or a result of military service.  The examiner's rationale was that the Veteran was seen one time on active duty for an episode of acute bronchitis, but there was no evidence in the service treatment records of any ongoing or chronic pulmonary/respiratory condition, and there was no evidence of any treatment for any exposure to asbestos or complications due to exposure to fumes, gases, or other toxic inhalants.  The examiner also noted that a review of the medical literature failed to demonstrate that any of the diagnosed conditions were likely due to, or a result of, previous asbestos exposure.

There is no other medical evidence of record, VA or private, which shows that the Veteran has a current pulmonary disorder related to her active military service, including her exposure to asbestos.

As the Veteran is not currently service connected for a chronic sinus condition, neither the August 2007 nor August 2008 VA examiners offered an opinion as to whether any of the Veteran's diagnosed pulmonary disorders were related to a chronic sinus condition.

However, the Board finds that as the Veteran also claims that she has a pulmonary disorder, secondary to a chronic sinus condition, her claim for service connection for a pulmonary disorder is inextricably intertwined with the issue of entitlement to service connection for a chronic sinus condition, which is being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to service connection for a pulmonary disorder cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

The Veteran also contends that she has a sleep disorder related to her active military service, to include as secondary to her service-connected dysthymia disorder.  She also contends that her claimed sleep disorder is related to her claimed chronic sinus condition, which she also contends is related to her active military service.

Service treatment records are negative for any complaints, treatment or diagnosis of a sleep disorder, and no sleep disorder was noted at the time of the Veteran's discharge from active duty.

Private treatment records show that during a sleep study in August 2005, the Veteran reported excessively loud snoring for years, as well as severe daytime sleepiness and apneic events.  She was diagnosed with obstructive sleep apnea, and the examiner recommended that she have a polysomnogram and opined that she would probably require a nasal continuous positive airway pressure (CPAP) treatment.

Private treatment records from the Fallbrook Family Health Center dated from January 2004 to May 2009 show that in November 2005, the Veteran underwent a polysomnogram and was diagnosed with obstructive sleep apnea with hypoxemia and hypersomnolence, responsive to nasal CPAP treatment.  Records from 2009 show that she continued to be diagnosed with obstructive sleep apnea with hypoxemia and hypersomnolence.  These records also show treatment for insomnia in 2008.

The Veteran is competent to report current symptoms of a sleep disorder and a continuity of symptoms since service.  Current medical records show that the Veteran was diagnosed with insomnia and obstructive sleep apnea with hypoxemia and hypersomnolence.  However, contemporaneous evidence of a sleep disorder in the years following service is not of record.  

Accordingly, an examination and opinion are needed to determine the nature and etiology of any currently demonstrated sleep disorder.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran also contends that she suffers from psychiatric disabilities, other than dysthymia, including anxiety, an adjustment disorder, and posttraumatic stress disorder (PTSD), related to her active military service, and in the alternative, secondary to service-connected disabilities.  

Service treatment records are negative for any complaints, treatment or diagnosis of a psychiatric disability, and there was no psychiatric disability diagnosed at the time of the Veteran's discharge from active duty.

VA outpatient treatment records show that the Veteran reported past alcohol abuse due to severe anxiety and depressive symptoms, which stemmed from past sexual trauma, including military sexual trauma.  During a March 2007 PTSD assessment, she was diagnosed with a history of alcohol dependence in remission, and it was noted that PTSD would be considered once clear historical details were available.  She had a depression screening in February 2008, which was positive, and a PTSD screening, which was negative.  She was diagnosed with alcohol dependence and dysthymia, which she continued to be diagnosed with during subsequent VA treatment.

An April 2008 statement from the medical records department of the Community Mental Health Center of Lancaster County indicates that the Veteran was treated from September 1991 to August 1993 for a depressive disorder.  

The Veteran was afforded a VA PTSD examination in August 2008.  The Veteran reported being sexually assaulted by an officer in service and by a family member as a child.  The examiner noted that she was displaying symptoms of dysthymia or sub-clinical depression, which began in adolescence, and gave the Veteran an Axis I diagnosis of alcohol dependence, continuous active; and dysthymia adolescent onset.  The Axis II diagnosis was personality disorder NOS with borderline self-defeating traits.  The examiner also opined that the Veteran's pre-existing, ongoing dysthymia was aggravated by her military service.  He also determined that the Veteran did not exhibit an anxiety disorder, and that she did not meet the DSM-IV criteria for military sexual trauma PTSD at that time.

However, private medical records from Fallbrook Family Health Center, dated from January 2004 to May 2009 show treatment for psychiatric disabilities, including depression, major depression, social anxiety, and pre-menstrual dysphoric disorder.

The Veteran is competent to report current psychiatric problems and a continuity of symptoms since service.  In light of the Veteran's contentions and the evidence of a current psychiatric disability, other than dysthymia that may be related to active military service, another VA examination and opinion are needed to determine the nature and etiology of any current psychiatric disability other than dysthymia.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is advised that it is her responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

The Board further notes that the claims file does not contain any VA treatment records dated after February 2008.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the dysthymia claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected dysthymia.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should also obtain any outstanding VA medical records dated from February 2008 to the present.  

2.  Then, afford the Veteran a VA examination to determine the current severity of her service-connected dysthymia.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed.  

The examiner should also provide an opinion as to whether the service-connected disability would preclude the Veteran from maintaining employment for which her education and occupational experience would otherwise qualify her.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions.
A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Thereafter, or in concert with the examination requested in paragraph 2, above, afford the Veteran a VA examination to determine the nature and etiology of any currently present psychiatric disability other than dysthymia, including anxiety, adjustment disorder, and PTSD.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed.  

A diagnosis of a psychiatric disability other than dysthymia should be confirmed or ruled out.  If a psychiatric disability other than dysthymia is diagnosed, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that any psychiatric disability other than dysthymia was caused or aggravated by the service-connected dysthymia.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Then, afford the Veteran a VA examination to determine the nature and etiology of any currently present chronic sinus condition.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed.  

A diagnosis of a chronic sinus condition should be confirmed or ruled out.  If a chronic sinus condition is diagnosed, the examiner should provide an opinion as to whether any current chronic sinus condition is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that any current chronic sinus condition was caused or aggravated by the service-connected dysthymia.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5.  Then, afford the Veteran a VA examination to determine the nature and etiology of any currently present sleep disorder.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed.  

A diagnosis of a sleep disorder should be confirmed or ruled out.  If a sleep disorder is diagnosed, the examiner should provide an opinion as to whether any current sleep disorder is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that any current sleep disorder was caused or aggravated by the service-connected dysthymia.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  If it is determined that a chronic sinus condition is etiologically related to the Veteran's active service, the examiner should provide an opinion as to whether there is a 50 percent or better probability that any current sleep disorder was caused or aggravated by the current chronic sinus condition.

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that any current pulmonary disorder was caused or aggravated by the current chronic sinus condition.

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that any current psychiatric disability other than dysthymia was caused or aggravated by the current chronic sinus condition.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions.
A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

7.  If it is determined that a chronic pulmonary disorder is etiologically related to the Veteran's active service, the examiner should provide an opinion as to whether there is a 50 percent or better probability that any current psychiatric disability other than dysthymia was caused or aggravated by the current pulmonary disorder.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.
8.  If it is determined that a chronic sleep disorder is etiologically related to the Veteran's active service, the examiner should provide an opinion as to whether there is a 50 percent or better probability that any current psychiatric disability other than dysthymia was caused or aggravated by the current sleep disorder.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

9.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

10.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

